Smith, C. J.,
delivered the opinion of the court.
Appellant was convicted in the mayor’s court, and af-terwards on. appeal to the circuit court, upon an affidavit charging that he ‘-‘did unlawfully resist an officer in the discharge of his official duty by throwing and striking affiant, a policeman, and refusing to submit to arrest. ’ ’ *358At the close of the evidence for the state, the court overruled a motion made by him to exclude the evidence, and after verdict it overruled another motion made by him in arrest of judgment. The ground of these two motions is that the affidavit charged no offense known to the law. This affidavit was evidently intended to charge the appellant with resisting an officer by means of an assault and battery.
It is unnecessary for us to decide, whether it sufficiently charges this offense, for it does sufficiently, though in-artificially, charge the assault and battery, by means of which it was committed, and the conviction therefor must he, upheld as one for that crime. 15 Ency. PL & Prac. 3. The evidence amply supports a conviction of assault and battery, and punishment imposed was not in excess of that provided for the commission of that crime.

Affirmed.